DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the remarks filed 10 August 2022.
Claims 1-18 are pending. Claims 1 and 15-17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Erol et al. (US 2007/0168852, published 19 July 2007, hereafter Erol) and further in view of Desmarais (US 6951541, patented 4 October 2005) and further in view of Essa et al. (US 2018/0350131, published 6 December 2018, hereafter Essa) and further in view of Shinnishi et al. (US 2011/0112835, published 12 May 2011, Shinnishi).
As per independent claim 1, Erol, which is analogous to the claimed invention because it is directed toward obtaining and synchronizing audio and image data, discloses a non-transitory computer-readable storage medium having a program stored thereon for controlling a computer to perform:
obtaining time series sound data (paragraph 0024)
obtaining operation information combined image data or operation information combined moving image data (paragraph 0024)
extracting the time series sound data in a time region with high importance from the time series sound data (paragraphs 0024 and 0055: Here, important information is extracted from the sound data)
outputting at least one of the time series sound data in the time region with high importance and the operation information combined image data or the operation information combined moving image data in the time region with the high importance (paragraphs 0024, 0039-0040, and 0053: Here, important information is extracted within audio and visual data. The extracted important information is displayed to a user based on time and importance)
Erol fails to specifically disclose:
the sound data is data spoken contents by a speaker
the image data includes medical image and image operation information which includes content of an image operation performed on the medical image
obtaining the image operation information
linking the time series sound data with the image operation information in a time series
the operation information combined image data or the operation information combined moving image data in the time region with high importance including the image operation information in the time region with high importance that is linked with the time series sound data in the time region with high importance
wherein the time regions with the high importance is a region of high importance of the sound data
However, Desmarais, which is analogous to the claimed invention because it is directed toward synchronizing voice annotation with medical images, discloses:
the sound data is data spoken contents by a speaker (Figure 5; column 15, lines 16-27)
the image data includes medical image and image operation information which includes content of an image operation performed on the medical image (Figure 5: Here, contents spoken by a user as a voice annotation are received and synchronized with medical image data)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Desmarais with Erol, with a reasonable expectation of success, as it would have enabled a user to synchronize and display medical data. This would have enabled a user to view voice annotated versions of his/her medical data.
Additionally, Essa, which is analogous to the claimed invention because it is directed toward annotating video data discloses:
obtaining the image operation information (Figure 6; paragraph 0030: Here, an annotation to be added to a video is received)
linking the time series sound data with the image operation information in a time series (Figure 6; paragraphs 0031-0032)
the operation information combined image data or the operation information combined moving image data in the time region with high importance including the image operation information in the time region with high importance that is linked with the time series sound data in the time region with high importance (paragraphs 0031-0032 and 0036: Here, annotation information associated with a position and time (frame) within a video is obtained. The annotation is maintained throughout the specified time series and associated with the location as the location moves throughout the video)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Essa with Erol, with a reasonable expectation of success, as it would have enabled for anchoring an annotation to a location and maintaining the respective position within the video. This would have enabled a user to easily track important portions within a video across frames. This provides the advantage of maintaining proper labels within the video.
Finally, Shinnishi, which is analogous to the claimed invention because it is directed toward extracting voice data and associating it with a document by time stamps, discloses wherein the time regions with the high importance is a region of high importance of the sound data (Figures 7 and 9; paragraphs 0056-0057: Here, voice data is extracted. Information, such as the speaker and text information, is extracted and associated with a time stamp. This content is then associated with topics on an agenda). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shinnishi with Erol, with a reasonable expectation of success, as it would have enabled a user to associate audio data with document contents based upon a time stamp. This would have enabled a user to associated important sections of audio with their corresponding positions in another media document, thereby allowing for direct access to the associated audio contents. This would have provided the user with the advantage of being able to navigate directly to the audio contents.
As per dependent claim 2, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein in the sound data obtaining, the time series sound data when the speaker is speaking is obtained from the time series sound data as the time series sound data in the time region with the high importance (paragraphs 0049-0053).
As per dependent claim 3, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Erol discloses wherein the sound data obtaining, the time series sound data in which the speaker can be identified is obtained as the time series sound data (paragraph 0024 and 0049).
As per dependent claim 4, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Erol discloses wherein the sound data obtaining, the time series sound data in which the speaker is speaking an important word specified in advance is obtained from the time series sound data as the time series sound data in the time region with the high importance (paragraphs 0049-0050: Here, keywords, titles, headings, and figure captions are identified as being important words and/or phrases in the audio data).
As per dependent claim 5, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein in the image/moving image data extracting, the operation information combined image data or the operation information combined moving image data when the image operation is performed on the medical image is obtained from the operation information combined image data or the operation information combined moving image data as the operation information combined image data or the operation information combined moving image data in the time region with the high importance (paragraph 0046).
As per dependent claim 6, Erol, Desmarais, Essa, and Shinnishi discloses the limitations similar to those in claim 5, and the same rejection is incorporated herein. Desmarais discloses wherein the image operation is adding annotation to the medical image (Figure 5: Here, audio annotations are added to an image file for playback). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Desmarais with Erol, with a reasonable expectation of success, as it would have enabled a user to synchronize and display medical data. This would have enabled a user to view voice annotated versions of his/her medical data.
As per dependent claim 7, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein the program further includes linking in a time series the time series sound data with the operation information combined image data or the operation information combined moving image data (paragraph 0038: Here, the elements are linked within a multimedia presentation).
As per dependent claim 8, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Erol discloses wherein in the sound/image linking, the time series sound data in the time region with the high importance is linked in the time series with the link operation information combined image data or the operation information combined moving image data in the time region with the high importance (paragraph 0038).
As per dependent claim 9, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Erol discloses wherein in the sound/image linking, the operation information combined image data or the operation information combined moving image data including all of the image operation information performed on the medical image at a point in a time series with the sound data before the point in a time series (paragraph 0038).
Erol fails to specifically disclose wherein the point in time is an annotation. However, Desmarais discloses wherein the point in time is an annotation (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Desmarais with Erol, with a reasonable expectation of success, as it would have enabled a user to synchronize and display medical data. This would have enabled a user to view voice annotated versions of his/her medical data.
As per dependent claim 10, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Desmarais discloses wherein in the sound/image linking, the operation information combined image data or the operation information combined moving image data including all of the image operation information performed on the medical image at a point that the user performs extracting operation is linked in a time series with the sound data before the point that the user performs the extracting operation (column 8, lines 4-23: Here, the audio contents are indexed to multiple different sets of image data. This allows for the contents to be synchronized beyond the extracted portions). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Desmarais with Erol, with a reasonable expectation of success, as it would have enabled a user to synchronize and display medical data. This would have enabled a user to view voice annotated versions of his/her medical data.
As per dependent claim 11, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein in the data outputting, both of the following are output:
(a) the time series sound data in the time region with the high importance (paragraphs 0024 and 0053: Here, the audio/sound data associated with high importance data is output)
(b) the operation information combined image data or the operation information combined moving image data in the time region with the high importance are output (paragraphs 0024 and 0053: Here, the image data, associated with the audio/sound data, is output).
As per dependent claim 12, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Desmarais discloses wherein in the data outputting, when either one of the following are selected:
(a) the time series sound data in the time region with high importance
(b) the operation information combined image data or the operation information combined moving image data in the time region with the high importance,
It is considered that both (a) and (b) are selected (column 9, lines 5-23).
 It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Desmarais with Erol, with a reasonable expectation of success, as it would have enabled a user to synchronize and display medical data. This would have enabled a user to view voice annotated versions of his/her medical data.
As per dependent claim 13, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein in the data outputting, at least one selected from the group consisting of:
(a) the time series sound data in the time region with the high importance, and 
(b) the operation information combined image data or the operation information combined moving image data in the time region with the high importance,
is displayed on a display (paragraphs 0024 and 0053).
	As per dependent claim 14, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol fails to specifically disclose converting the spoken contents into text and displaying the text on the display. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to convert speech to text, via a speech to text processor, and display the text contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Erol-Desmarais, with a reasonable expectation of success, as it would have enabled a user to view closed captioning contents. This would have enabled users to obtain textual information when he/she is unable to hear the audio information.
	With respect to claims 15-17, the applicant discloses the limitations substantially similar to those in claim 1. Claims 15-17 are similarly rejected.
	As per dependent claim 18, Erol, Desmarais, Essa, and Shinnishi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Erol discloses wherein in the sound data obtaining, the time series sound data when a particular speaker is speaking is obtained from the time series sound data as the time series sound data in the time region with the high importance (Figure 1, items 101-103; paragraphs 0033-0036).

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to disclose linking the time series sound data and the image operation (pages 9-10). The examiner respectfully disagrees.
Specifically, Essa discloses linking the time series sound data with the image operation information in a time series (Figure 6; paragraphs 0031-0032). Additionally, Shinnishi, discloses wherein the time regions with the high importance is a region of high importance of the sound data (Figures 7 and 9; paragraphs 0056-0057). Specifically, voice data is extracted. Information, such as the speaker and text information, is extracted and associated with a time stamp. This content is then associated with topics on an agenda. For these reasons, this argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144